Citation Nr: 1102000	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  03-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1975 to November 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in March 2009 when 
it was remanded for additional evidentiary development and/or to 
cure a procedural defect.  

The Veteran testified at a RO hearing in September 2003.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required on his part.


REMAND

When the issue on appeal was last before the Board in March 2009, 
it was determined that the directions of a May 2007 Board remand 
had not been complied with and the issue was remanded back to the 
RO.  The Board noted it had directed the RO to review the claims 
file and prepare a summary of the Veteran's claimed stressors 
based on review of all pertinent documents and the Veteran's 
statements regarding stressors.  This summary, all stressor 
statements, DD Form 214 and the Veteran's service personnel 
records, along with any other supporting documents, were to be 
submitted to the U.S. Army and Joint Services Records Research 
Center (JSRRC) to see if any of the Veteran's claimed stressors 
can be verified.  The RO did not do this.  The Board noted that, 
in the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (the Court) 
held that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of the 
Board are not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that case 
are precedent to be followed in all cases presently in remand 
status.  The Board remanded the issue on appeal back to the RO 
for compliance with the prior remand instructions.  

The Board's current review of the claims file demonstrates that 
the RO still has not complied with the Board's two prior remand 
instructions.  There is no evidence in the claims file 
documenting that the RO prepared a summary of the Veteran's 
claimed stressors based on review of all pertinent documents and 
the Veteran's statements regarding stressors.  There is no 
indication that this summary, all stressor statements, DD Form 
214 and the Veteran's service personnel records, along with any 
other supporting documents, were submitted to the JSRRC as twice 
directed by the Board.  Unfortunately, the issue on appeal must 
again be remanded for the actions set forth below.

Additionally, the Board notes that a private medical statement 
was submitted in November 2010 which provides an opinion linking 
PTSD to the Veteran's alleged stressors.  While the opinion links 
PTSD to active duty, it is based, almost solely, on the Veteran's 
self-reported military history which the Board notes is 
manifested by numerous inconsistencies.  The Board finds that 
this evidence is insufficient upon which to base a grant of 
service connection for PTSD at the present time. 
 
Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and prepare a 
summary of the claimed stressors based on 
review of all pertinent documents and the 
Veteran's statements regarding stressors.  
This summary, all stressor statements, DD 
Form 214 and the Veteran's service personnel 
records, along with any other supporting 
documents, should be submitted to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), at 7701 Telegraph Road, 
Kingman Building, Room 2C08 Alexandria, VA 
22315-3802, for verification.  Any additional 
development recommended by that office should 
be accomplished by the RO.

2.  Then review the file and make a formal 
determination with respect to whether a 
claimed stressor or stressors has/have been 
verified.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

3.  Thereafter, if and only if the evidence 
corroborates any claimed in-service stressor, 
the Veteran should be afforded a VA 
psychiatric examination.  The claims file and 
a list of the stressor(s) found to be 
corroborated by the evidence must be provided 
to the examiner for review.  All findings 
should be reported in detail.  Any further 
indicated special studies, including any 
appropriate psychological tests, should be 
conducted.  The examiner should review the 
results of any testing prior to completion of 
the examination report.  The examiner should 
clearly indicate whether the Veteran has PTSD 
due to military service.  The examiner should 
be instructed that only the verified events 
listed by the RO may be considered as 
stressors for use in a diagnosis of PTSD.  
The examiner should utilize the DSM-IV in 
arriving at a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner must explain whether 
and how each of the diagnostic criteria is or 
is not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.  The 
examiner should also address the findings of 
the private medical opinion submitted in 
November 2010.  

4.  After undertaking any additional 
development which is deemed necessary, review 
the expanded record and determine whether the 
benefit sought can be granted.  If the issue 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

